Citation Nr: 1402420	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-49 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active honorable service from January 1970 to December 1973 and service from December 1973 to April 1977 under other than honorable conditions.  He died in September 2005.  The appellant seeks surviving spouse benefits.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a June 2011 decision, the Board denied the appellant's claim for an effective date earlier than May 15, 2009, for the grant of death pension benefits and remanded the issue of entitlement to service connection for the cause of the Veteran's death to the RO for the issuance of a statement of the case.  The RO issued the SOC in November 2011 and the appellant timely perfected an appeal.

In April 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Further development is needed to ensure a complete record prior to deciding the appellant's claim.

The Veteran's service medical records are incomplete.  Those of record only cover his second period of service, which has been found to be a bar from VA benefits due to the character of discharge.  Thus, the RO should submit a request to the National Personnel Records Center (NPRC) and VA's Records Management Center (RMC) for any service medical records from January 1970 to December 1973.  

The Veteran's terminal medical records have not been associated with the claims file.  In December 2009, the RO requested terminal records from Mercy Hospital, using an authorization form signed by the appellant.  In December 2009, Mercy Hospital replied that the records could not be sent because the appellant was not recognized as the Veteran's spouse in their records.  As they may be critical to the claim, the RO should submit another request for those records, enclosing a new authorization form and a copy of the marriage contract associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Submit another request to the NPRC and RMC for any service medical records for the Veteran from January 1970 to December 1973.  

2.  After obtaining a new authorization form from the appellant, submit a request to Mercy Hospital for the Veteran's terminal medical records from September 2005, enclosing a copy of the marriage contract associated with the claims file.

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

